DETAILED ACTION
In the Non-Final Rejection mailed 3/11/2021, claims 1-10 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is being considered. 
Response to Amendment
The amendment to the claims filed 12/21/2020 has been entered: claims 1-10 are active.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that Burrow fails to teach each and every limitation of the claimed invention and therefore does not anticipate any of the claims, the examiner notes that the amended claims necessitated a new grounds of rejection under 35 USC 103.
In response to applicant’s argument that the prior art reference to Burrow fails to provide a 2 piece insert where one portion of the insert is press fit into the other portion of the insert, since the insert portions are stacked on top of each other as shown in Fig. 6A, the examiner respectfully notes that not all of the embodiments of Burrow are arranged this way without any other features. For example, at least the embodiment of Fig. 8 of Burrow, which was previously cited in the prior art rejection, also includes opposing portions which fit into each other. By extension, Burrow appears to teach the amended claims at least because Burrow further teaches a two piece primer insert with first and second primer insert portions which are friction fitted together at an insert joint located therebetween, as detailed in the prior art rejection below.
Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities:
Regarding claim 1, the word “an” before the word “cylindrical” in line 2 should say “a” and a word such as “extending” should be inserted after the phrase “flash aperture” and before the word “through” in line 9.
Regarding claim 4, “independently comprises” in line 2 should instead say “comprise”.
Regarding claim 5, the word “of” after “comprise” in line 2 should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (US 9551557), herein referenced ‘Burrow’.
Regarding claim 1, Burrow discloses a two piece primer insert (32) for ammunition comprising: 
a first primer insert portion (56) comprising: a cylindrical insert coupling element (Fig. 8A) having an insert tip (44) at one end opposite a cylindrical first primer insert portion joining region (34), and an insert transition (Fig. 8A) located between the insert tip and the cylindrical first primer insert portion joining region (Fig. 8A);
a second primer insert portion (58) comprising: a inner surface (Fig. 8A) connected to an extraction flange (46) by a cylindrical second primer insert portion joining region (Fig. 8A), a primer recess (38) located within the cylindrical second primer insert portion joining region, a primer flash aperture (40) extending through the inner surface into the primer recess, and a flash aperture groove (col. 3 lines 49-50) around the primer flash aperture in the primer recess; and 
an insert joint (60) located between the first primer insert portion and the second primer insert portion (Fig. 8A), wherein the cylindrical first primer insert portion joining region is adjacent to the cylindrical second primer insert portion joining region (Fig. 8A).
While Burrow does not expressly teach wherein the first and the second primer insert portion are interference fitted at the insert joint located between the first and the second primer insert portion such that the two piece primer insert is a two piece pressed primer insert, Burrow further discloses an insert joint that links the upper primer bottom surface and the lower primer bottom surface to form a two piece primer insert (claim 1 lines 18-22), wherein the insert joint is friction fitted (claim 16 lines 1-2, claim 16 depending from claim 1).

Regarding claim 2, Burrow discloses wherein the insert joint is also (col. 15 lines 3-4) chemical bonded, chemical welded, soldered, smelted, sintered, adhesive bonded, laser welded, ultrasonic welded, friction spot welded, friction stir welded, or a combination thereof (col. 6 lines 56-60).
Regarding claim 3, Burrow discloses wherein the first primer insert portion, the second primer insert portion, or both are formed independently by metal injection molding, polymer injection molding, stamping, pressing, milling, molding, machining, punching, fine blanking, or smelting (col. 3 lines 38-43).
Regarding claim 4, Burrow discloses wherein the first primer insert portion, the second primer insert portion, or both comprise a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 5, Burrow discloses wherein the first and the second primer insert portions comprise the same material or different materials (col. 3 lines 46-49).
Regarding claim 6, Burrow discloses a support structure (28) positioned about the cylindrical insert coupling element (Fig. 1).
Regarding claim 7, Burrow discloses wherein the support structure is positioned about the insert transition (Fig. 1).
Regarding claim 8, Burrow discloses wherein the support structure extends at least partially into the insert joint (Fig. 1).
Regarding claim 9, Burrow discloses wherein the support structure is a mesh, a sheet or a weave (Fig. 1).
Regarding claim 10, Burrow discloses one or more surface protrusions (62 or 66) positioned about the cylindrical insert coupling element (Figs. 8A or 10).
Conclusion
Claims 1-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641




								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641